UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: July 31 Date of reporting period:July 31, 2014 Item 1. Report to Stockholders. AKRE CAPITAL MANAGEMENT, LLC Retail Class Shares(AKREX) Institutional Class Shares(AKRIX) ANNUAL REPORT July 31, 2014 Table of Contents Shareholder Letter 2 Sector Allocation 6 Expense Example 6 Performance Charts and Analysis 8 Schedule of Investments 11 Statement of Assets and Liabilities 14 Statement of Operations 15 Statements of Changes in Net Assets 16 Financial Highlights 18 Notes to Financial Statements 20 Report of Independent Registered Public Accounting Firm 30 Trustees and Executive Officers 31 Additional Information 34 Privacy Notice 36 Annual Letter to Shareholders September 2014 Dear Fellow Shareholders: We were pleased to mark the fifth anniversary of the Akre Focus Fund on August 31, 2014.Thank you for your support and interest during the first five years of the Fund.It does not work without investors. Although we have passed the five year mark of the Fund, the chart below only covers our returns for the fiscal year that ended July 31, 2014, and our annualized returns since inception on August 31, 2009, through July 31, 2014. Akre Focus Fund Returns Returns for the Fiscal Annualized Returns Since Year Ended July 31, 2014 Inception August 31, 2009 Akre Focus Fund – Retail (AKREX) 16.57% 17.90% Akre Focus Fund – Institutional (AKRIX) 16.82% 18.21% S&P 500® Index 16.94% 16.26% Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Fund performance current to the most recent month-end may be lower or higher than the performance quoted and can be obtained by calling 1-877-862-9556.The Fund imposes a 1.00% redemption fee on shares held less than 30 days.Performance data does not reflect the redemption fee, and if reflected, total returns would be reduced.Per the Prospectus, the Fund’s annual operating expense (gross) for the Retail Class and Institutional Class shares is 1.36% and 1.11%, respectively. In the spirit of reflection, we have also looked over the Schedule of Investments from the very first annual report of the Akre Focus Fund, which cataloged our portfolio as of July 31, 2010.Out of the 25 common stocks reported, eight remain in your portfolio today.These eight include five of our current top ten holdings:American Tower, Markel, MasterCard, Visa, and Dollar Tree.We feel confident that each of these investments has meaningfully increased in business value per share and compounded your capital since the time we first invested. 2 Akre Focus Fund As an example, American Tower owned about 27,000 cell phone towers at year end 2009 and today owns about 70,000.Revenue is on pace to more than double from 2009 to 2014, operating margins remain very healthy, and the share count is about flat.It is hard for anyone to argue that American Tower is not a larger business, a substantially more prolific cash flow generator, and worth a great deal more per share today versus five years ago.Our first purchases in 2009 were at $34.01 per share compared to the August 31, 2014, month-end closing price of $98.60 per share. Another example is Markel, a specialty insurer.Markel knows very well that its path to compounding shareholder value involves conservative insurance underwriting combined with intelligent investment of insurance premiums which are collected in advance of paying claims.From their annual report, we see Markel’s book value per share has increased from $283 at the end of 2009 to $477 at the end of 2013, which represents an annual growth rate of nearly 14%.It remains our pleasure as shareholders to enjoy the real value creation that the skilled managers at Markel have made possible. Our notion of good investing is to seek to identify and invest in similar multi-year compounding opportunities.We believe these opportunities are made possible through the rare combination of a strong and durable business model, skilled and trustworthy operators, and ample avenues for reinvestment.We call this notion our “three-legged stool” approach to investing. Our top ten holdings as of July 31, 2014, were: Top Ten Holdings at July 31, 2014 (Unaudited) Percentage of Net Assets American Tower Corp. 9.4% Colfax Corp. 8.8% Moody’s Corp. 8.3% Markel Corp. 8.1% MasterCard, Inc. 7.7% Discovery Communications, Inc. 6.5% Dollar Tree, Inc. 5.1% Live Nation Entertainment, Inc. 4.1% SBA Communications Corp. 4.0% Visa, Inc. 3.7% 3 Akre Focus Fund As a matter of investment philosophy and practice, we do not purposefully allocate capital among sectors as defined by GICS or any other third-party classification system.Rather, the chart below represents outcomes derived from our individual security selection process and mapped back into the GICS classification system.We present the data here for the convenience of those who find it useful to think about portfolios in terms of sector classifications: Sector Allocation at July 31, 2014 (Unaudited) Percentage of Net Assets Financials 33.0% Consumer Discretionary 20.6% Industrials 18.3% Information Technology 14.5% Cash & Equivalents 8.1% Telecommunication Services 4.0% Energy 1.5% Total 100.0% In analyzing our investment results for both the fiscal year and since inception, we conclude that we have had a better than average experience for the following reasons: 1. Individual security selection 2. Concentration or “focus” of the portfolio holdings 3. Absence of substantial losses The five portfolio holdings that contributed the most to our overall fiscal 2014 returns were, in descending order: 1. American Tower 2. Moody’s 3. MasterCard 4. Colfax 5. Markel Once again, thank you for your support and interest in the Fund.We look forward to the upcoming years and the ten year mark in 2019. Sincerely, Chuck, John, & Tom Akre Capital Management, LLC 4 Akre Focus Fund In our continuing desire to communicate with our fellow shareholders, we invite you to a conference call scheduled for October 30, 2014, at 4:00 PM Eastern Time. On the call we will discuss our outlook, provide some more detail about our investments, and answer questions you may have.Please submit any questions in advance by email to questions@akrecapital.com by October 28, 2014.We look forward to our chat on October 30, 2014. Akre Focus Fund Conference Call Information: Date: October 30, 2014 Time: 4:00 PM EST Domestic Dial In: (877) 509-7719 Conference ID: Opinions expressed are those of the advisor, Akre Capital Management, LLC, and are subject to change, are not guaranteed, and should not be considered recommendations to buy or sell any security. Mutual fund investing involves risk.Principal loss is possible.The Fund is non-diversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund.Therefore, the Fund is more exposed to individual stock volatility than a diversified fund.The Fund invests in small- and medium-capitalization companies, which involve additional risks such as limited liquidity and greater volatility than larger capitalization companies. The Fund’s investment objectives, risks, charges, and expenses must be considered carefully before investing.The summary and statutory prospectuses contain this and other important information about the investment company and they may be obtained by calling (877) 862-9556 or visiting www.akrefund.com.Read it carefully before investing. The S&P 500® Index is an index of 500 large-capitalization companies selected by Standard & Poor’s Corporation.One cannot invest directly in an index. Cash Flow is the amount of cash generated and used by a company. Book Value is the total amount a company would be worth if it liquidated its assets and paid back all its liabilities. Fund holdings are subject to change and are not recommendations to buy or sell any security. The Akre Focus Fund is distributed by Quasar Distributors, LLC. 5 Akre Focus Fund SECTOR ALLOCATION at July 31, 2014 (Unaudited) Sector Allocation Percent of Net Assets Financials 33.0% Consumer Discretionary 20.6% Industrials 18.3% Information Technology 14.5% Cash & Equivalents* 8.1% Telecommunication Services 4.0% Energy 1.5% Total 100.0% * Includes asset backed bonds, corporate bonds, mortgage backed bonds, short-term investments, investments purchased with cash proceeds from securities lending, and other assets in excess of liabilities. EXPENSE EXAMPLE For the Six Months Ended July 31, 2014 (Unaudited) As a shareholder of the Akre Focus Fund (the “Fund”), you incur two types of costs: (1) transaction costs; and (2) ongoing costs, including investment advisory fees, distribution fees, and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (February 1, 2014 – July 31, 2014). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that redemption be made by wire transfer, a $15.00 fee is currently charged by the Fund’s transfer agent.You will be charged a redemption fee equal to 1% of the net amount of the redemption if you redeem your shares less than 30 days after you purchase them.An Individual Retirement Account (“IRA”) will be charged an annual maintenance fee.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, shareholder servicing fees, distribution fees, fund accounting fees, custody fees, 6 Akre Focus Fund EXPENSE EXAMPLE For the Six Months Ended July 31, 2014 (Unaudited) (Continued) and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, interest expense or dividends on short positions taken by the Fund and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading titled, “Expenses Paid During the Period’’ to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During the Period 2/1/2014 7/31/2014 2/1/2014 – 7/31/2014* Retail Class Actual Hypothetical (5% return before expenses) Institutional Class Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s expense ratio for the most recent six-month period of 1.36% for Retail Class shares and 1.11% for Institutional Class shares, multiplied by the average account value over the period multiplied by 181/365 (to reflect the one-half year period). 7 Akre Focus Fund Retail Class Value of $10,000 vs. S&P 500® Index Average Annual Returns One Three Since Inception Year Ended July 31, 2014 Year Year (8/31/2009) Akre Focus Fund – Retail Class 16.57% 22.07% 17.90% S&P 500® Index 16.94% 16.84% 16.26% This chart illustrates the performance of a hypothetical $10,000 investment made on August 31, 2009, and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced.The chart assumes reinvestment of capital gains and dividends. 8 Akre Focus Fund Institutional Class Value of $250,000 vs. S&P 500® Index Average Annual Returns One Three Since Inception Year Ended July 31, 2014 Year Year (8/31/2009) Akre Focus Fund – Institutional Class 16.82% 22.41% 18.21% S&P 500® Index 16.94% 16.84% 16.26% This chart illustrates the performance of a hypothetical $250,000 investment made on August 31, 2009, and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced.The chart assumes reinvestment of capital gains and dividends. 9 (This Page Intentionally Left Blank.) 10 Akre Focus Fund SCHEDULE OF INVESTMENTS at July 31, 2014 Shares Value COMMON STOCKS: 82.1% Aerospace & Defense: 0.1% TransDigm Group, Inc. $ Capital Markets: 6.0% Diamond Hill Investment Group, Inc. LPL Financial Holdings, Inc. TD Ameritrade Holding Corp.1 Diversified Financial Services: 8.3% Moody’s Corp.1 Diversified Operations: 0.1% Leucadia National Corp. Hotels, Restaurants & Leisure: 0.6% Bwin.Party Digital Entertainment PLC Industrial Conglomerates: 7.3% Danaher Corp. Roper Industries, Inc. Industrial Services & Distributions: 0.6% Diploma PLC Insurance: 8.8% Berkshire Hathaway, Inc. - Class B* Markel Corp.* IT Services: 11.4% MasterCard, Inc. Visa, Inc. Machinery: 8.8% Colfax Corp.*1 Media: 10.6% Discovery Communications, Inc.* Live Nation Entertainment, Inc.* Multiline Retail: 5.1% Dollar Tree, Inc.* Oil, Gas & Consumable Fuels: 1.5% MarkWest Energy Partners LP Professional Services: 1.5% Verisk Analytics, Inc. - Class A* Software: 1.2% ANSYS, Inc.* Constellation Software, Inc. Specialty Retail: 4.3% CarMax, Inc.* Monro Muffler Brake, Inc.1 O’Reilly Automotive, Inc.* Technology: 1.9% Apple, Inc. The accompanying notes are an integral part of these financial statements. 11 Akre Focus Fund SCHEDULE OF INVESTMENTS at July 31, 2014 (Continued) Shares Value COMMON STOCKS: 82.1% (Continued) Wireless Telecommunication Services: 4.0% SBA Communications Corp.*1 $ TOTAL COMMON STOCKS (Cost $1,929,256,258) CONVERTIBLE PREFERRED STOCKS: 0.4% Real Estate Investment Trusts: 0.4% American Tower Corp.1 Crown Castle International Corp. TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $11,552,540) REAL ESTATE INVESTMENT TRUSTS: 9.4% American Tower Corp. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $221,847,534) Principal Amount ASSET BACKED BONDS: 3.9% Ally Auto Receivables Trust $ 1.610%, 5/16/16 BlueMountain Ltd.2,3 1.734%, 4/15/25 Chase Issuance Trust 0.590%, 8/15/17 Discover Card Execution Note Trust 0.860%, 11/15/17 MMAF Equipment Finance, LLC3 0.200%, 7/2/15 Santander Drive Auto Receivables Trust 3.060%, 11/15/17 TOTAL ASSET BACKED BONDS (Cost $125,995,448) CORPORATE BONDS: 1.1% JPMorgan Chase & Co. 3.700%, 1/20/15 4.750%, 3/1/15 TOTAL CORPORATE BONDS (Cost $33,751,217) MORTGAGE BACKED BONDS: 0.8% SBA Tower Trust3 4.254%, 4/15/15 TOTAL MORTGAGE BACKED BONDS (Cost $25,733,045) The accompanying notes are an integral part of these financial statements. 12 Akre Focus Fund SCHEDULE OF INVESTMENTS at July 31, 2014 (Continued) Principal Amount Value SHORT-TERM INVESTMENTS: 1.2% Commercial Paper: 1.2% Collateralized Commercial Paper Co., LLC4 0.210%, $ 12/5/14 $ 0.250%, 1/6/15 TOTAL SHORT-TERM INVESTMENTS (Cost $39,963,355) Shares INVESTMENTS PURCHASED WITH CASH PROCEEDS FROM SECURITIES LENDING: 0.2% First American Prime Obligations Fund - Class Z, 0.016%5 TOTAL INVESTMENTS PURCHASED WITH CASH PROCEEDS FROM SECURITIES LENDING (Cost $5,878,800) TOTAL INVESTMENTS IN SECURITIES: 99.1% (Cost $2,393,978,197) Other Assets in Excess of Liabilities: 0.9% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. 1 This security or a portion of this security is out on loan as of July 31, 2014.Total loaned securities had a market value of $5,549,156 or 0.2% of net assets. 2 Variable rate security; rate shown is the rate in effect on July 31, 2014. 3 Security is exempt from registration under Rule 144a of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2014, the value of these securities was $86,078,694 or 2.7% of net assets. 4 Coupon represents the yield to maturity. 5 Seven-day yield as of July 31, 2014. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”). GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 13 Akre Focus Fund STATEMENT OF ASSETS AND LIABILITIES at July 31, 2014 ASSETS Investments in securities, at value (cost $2,393,978,197)* $ Cash Receivables: Fund shares sold Dividends and interest Other receivables Prepaid expenses Total assets LIABILITIES Payables: Collateral received for securities loaned Investment securities purchased Fund shares redeemed Distribution fees - Retail Class Shareholder servicing fees Investment advisory fees Administration fees Fund accounting fees Transfer agent fees Custody fees Chief Compliance Officer fees Trustees fees Other accrued expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Accumulated net investment loss ) Accumulated net realized gain on investments Net unrealized appreciation on investments Net assets $ * Market value of securities on loan $ Net Asset Value (unlimited shares authorized): Retail Class: Net assets $ Shares of beneficial interest issued and outstanding Net asset value, offering, and redemption price per share $ Net Asset Value (unlimited shares authorized): Institutional Class: Net assets $ Shares of beneficial interest issued and outstanding Net asset value, offering, and redemption price per share $ The accompanying notes are an integral part of these financial statements. 14 Akre Focus Fund STATEMENT OF OPERATIONS For theYear Ended July 31, 2014 INVESTMENT INCOME Dividends (net of $48,544 foreign withholding tax) $ Interest Securities lending Total investment income EXPENSES Investment advisory fees Distribution fees - Retail Class Shareholder servicing fees (Note 3) Transfer agent fees Administration fees Registration fees Fund accounting fees Reports to shareholders Custody fees Miscellaneous expenses Trustee fees Audit fees Legal fees Chief Compliance Officer fees Insurance expense Interest expense Total expenses Net investment loss ) REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Change in net unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 15 Akre Focus Fund STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended July 31, 2014 July 31, 2013 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income (loss) $ ) $ Net realized gain on investments Change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income Retail Class — ) Institutional Class — ) Net realized gain Retail Class ) ) Institutional Class ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares - Retail Class(1) Net increase in net assets derived from net change in outstanding shares - Institutional Class(1) Total increase in net assets from capital transactions Total increase in net assets NET ASSETS Beginning of year End of year $ $ Accumulated net investment loss $ ) $ ) The accompanying notes are an integral part of these financial statements. 16 Akre Focus Fund STATEMENTS OF CHANGES IN NET ASSETS (Continued) Summary of capital share transactions is as follows: Year Ended Year Ended July 31, 2014 July 31, 2013 Retail Class Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed(2) Net increase $ $ Net of redemption fees of $78,616 and $62,877, respectively. Year Ended Year Ended July 31, 2014 July 31, 2013 Institutional Class Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed(3) Net increase $ $ Net of redemption fees of $13,616 and $3,868, respectively. The accompanying notes are an integral part of these financial statements. 17 Akre Focus Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the year/period RETAIL CLASS Period Ended Year Ended July 31, July 31, 2010* Net asset value, beginning of year/period $ INCOME FROM INVESTMENT OPERATIONS Net investment income (loss) )** #** ** ** ) Net realized and unrealized gain on investments Total from investment operations LESS DISTRIBUTIONS From net investment income — ) ) — — From net realized gain ) ) — — — Total distributions ) ) ) — — Paid-in capital from redemption fees # Net asset value, end of year/period $ Total return % %^ SUPPLEMENTAL DATA Net assets, end of year/period (millions) $ Portfolio turnover rate 30
